Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2020 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16,20,22-30,33,35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claims 16,22 and 35 set forth an average flexural strength of at least 700 MPa however this does not clearly set forth a minimum strength required.  By claiming an average strength, the strength can be as low as 50 MPa or lower.  A body may not have an average strength as there is only one strength value for a single body. Unlike an 
	Claims 25,26,27,29 it is not clear what is considered to be a “second phase area index” measured in pixels as well as it is not clear what is considered to be “second phase average size index” measured in pixels2 as well as how they are measured.  Also “the second phase area index” and “the second phase average size index” lack antecedent basis in claims 25 and 26.
Claim Rejections - 35 USC § 102 and 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 16,20,22-30,33,35 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rossiquet et al (20150111718). “Silicon Carbide” Wikipedia is used as evidence.
	Rossiquet et al teach a silicon carbide body containing an oxide phase essentially at the boundaries.
	With respect to claims 17 and 30, 92wt% or greater SiC is taught. 
	With respect to claims 16,29 and 35 a grain size of .5 microns is taught.
	With respect to claims 16,29 and 35 it would be expect the maximum grain size would be less than 10 microns with an average grain size of .5 microns being taught,  absent tangible evidence to the contrary. 
With respect to claims 20 and 33 a phase including Al2O3 and SiO2 is taught.
	With respect to the strength, and the properties of claims 23-29, it is well settled that when a claimed composition appears to be substantially the same as a composition 

	With respect to claim 35 the powders are mixed and sintered.
	With respect to alpha silicon carbide being formed the document “Silicon Carbide” Wikipedia shows alpha silicon carbide is formed at temperature above 1700°C, see page 4, paragraph 6. Rossiquet et al sinters at 1850°C or higher, see examples 2 and 3.
Claim(s) 16,20,22-30,33 and 35 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Schwetz et al (6,531,423). “Silicon Carbide” Wikipedia is used as evidence.
Schwetz et al teach a sintered silicon carbide body including a rare earth-Al-Si-O phase (claim 1). Examples 5 and 6 have a mean grain size of 1.5 to 1.8 microns.  The powder has a maximum preferred size of 5 microns (column 8, lines 8-11) .  Upon sintering there is minimal grain growth (column 10, lines 24-30) so it would be expected that the maximum grain size is less than 10 microns as well as Figure 2 shows grains less than 10 microns. The final material is mostly alpha silicon carbide,
With respect to claims 17,18,30 and 33, the amount of SiC is 92-98% (Table 3) the remainder being secondary phases.
With respect to claim 20 the secondary phase includes rare earth-Si-Al-O.
With respect to the flexural strength, count index and pixel, 	It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of 
With respect to alpha silicon carbide being formed the document “Silicon Carbide” Wikipedia shows alpha silicon carbide is formed at temperature above 1700°C, see page 4, paragraph 6. Schwetz et al sinters at 2100°C or higher, see Table 1..
With respect to alpha silicon carbide being formed the document “Silicon Carbide” Wikipedia shows alpha silicon carbide is formed at temperature above 1700°C, see page 4, paragraph 6. Schwetz et al sinters up to 2000°C, see column 13, lines 30-35.
Response to Arguments
With respect to the rejection over the term “average strength” applicants argue the body can have differing strengths depending upon compositions of different regions.  This is not persuasive in overcoming the rejection because the method used to determine the strength is based upon ASTM C1161-02C which measures the strength in one region. It is further argued one of ordinary skill would understand the average strength of a body is equal to the single strength of a body.  This is not persuasive because an average strength is taken from multiple samples not one single body.  It is emphasized that a singular body may not have an average strength particularly when  the standard deviation is not claimed clearly a minimum strength of the claim cannot be determined therefor the claims are indefinite. 
2.
	It is further argued Rossiquet and Schwetz fail to teach 70-99wt% alpha silicon carbide.  Firstly the claims do not claim 70-90wt% alpha silicon carbide but 70-99wt% of a first phase comprising alpha silicon carbide therefore alpha silicon carbide may be present in minute amounts.  Second as evidenced by the document “Silicon Carbide” 
Wikipedia both Rossiquet and Schwetz fire at sufficient temperatures to form alpha silicon carbide.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ezis (5,354,536) is cited for teaching either alpha or bet silicon carbide powders may be used to for alpha silicon carbide. JP 61227968 is cited for teaching an alpha silicon carbide body including SiO2 and Al2O3.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL E GROUP whose telephone number is (571)272-1368.  The examiner can normally be reached on 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        



Keg
01/13/2021